 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0165RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   JAMIE RASMUSSEN,                       )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   IRA SERVICES,                          )
                                            )
15                    Garnishee.            )
     _______________________________________)
16
17          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18   Garnishment” for property in which the defendant/judgment debtor, Jamie Rasmussen, has a
19   substantial nonexempt interest and which is in the possession, custody, or control of the
20   garnishee, IRA Services. The Court having reviewed the record in this matter, hereby ORDERS
21   that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and the “Notice
22   to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on December 16,
23   2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the defendant/judgment debtor
24   and the garnishee with a copy of the writ and accompanying instructions.
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 17th day of December, 2019.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
